Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 are replied to below and additional explanation has been added to the rejection to address the newly amendment claims.
Applicant asserts that a fumigation enclosure does not read on a mobile ventilation stack assembly.
Examiner asserts that a mobile ventilation stack assembly is broad. The fumigation enclosure has a vent stack and a housing associated with it. This is interpreted to read on a mobile ventilation stack assembly. Furthermore Applicant has not clearly identified a structural difference between the claim language and the prior art. On Page 10 of remarks dated 5/25/21 applicant states that the mobile vent assembly is not closed to the atmosphere, does not contain any agricultural products and therefore it is not a fumigation enclosure. This brings into question what the claim requires because one of ordinary skill in the art would not read the claim to prohibit or positively claim these features because of 
Applicant asserts that Fernandez fails to teach or suggest a substantially vertical tubular stack because of the presence of a horizontal portion.
Examiner asserts that this is shown in the figures and the presences of a horizontal portion when the device largely extends vertically does not prohibit it from being substantially vertical. Additionally the claim is broad enough that the horizontal portion may not be needed to meet the claim limitation. Applicant is arguing features not claimed. The prosecution history raises questions about the scope of the term substantially vertical tubular stack and this has been addressed in this action.
Applicant asserts that Fernandez does not teach or suggest a first housing being rigidly connected to the substantially vertical tubular stack and the at least one tubular pipe because even though the drawings show pipes passing through a housing it is not stated that they are rigidly connected. 
Examiner asserts that this orientation is at least suggested by the drawings and where pipes pass through walls is viewed to be a rigid connection in the art unless declared to be another type of connection. This rigid connection can be connected through multiple sidewalls as well as long as the connection leads to the claimed connection. Applicant has not claimed a particular connection. 
Applicant asserts that it is novel to take a pipe and provide it in multiple disassemblable pieces.
Examiner respectfully disagrees especially in regard to tubing.
Applicant asserts prohibition of filtration is claimed and cites a passage that does not prohibit filtration but simply does not state active filtration.
Examiner asserts that if applicant wishes to prohibit filtration then this should be claimed and this should be supported by the disclosure. Additionally the prosecution history gives question as to whether a filter or similar structure is prohibited and this is addressed in this action.
Applicant asserts that there is no motivation to combine Fernandez and Allen to teach a shipping container.
Examiner asserts that this would make it easier to ship and would simply be a change in size.
Applicant asserts that the results effective variable rejection of claim 2 is improper because fumigants are not considered to be harmful.
Examiner points out that Applicants supporting passage indicates that people should not be near the fumigants and it is commonly known that fumigants can be harmful to humans, animals, and/or plants. The passage disclosed emphasizes a minimum distance people should stay away from the outlet which would also be applied in the vertical. Alternatively the building could simply be a tall building and this would be a matter of scale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Connector fittings for a standard shipping container per claim 12 includes the nonce term fittings modified by functional language for a standard shipping container. This is interpreted as a twist-lock connection per Paragraph 0047 and frictionally fit, flange-bolted, or welded, for example. Flexible moldable or welded connections.
A gas conveyor per claims 17, 19, and 20 includes the nonce term conveyor with the functional language for gas. This is interpreted as a vent, blower, fan, or turbine per Paragraph 0031.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mobile ventilation stack assembly”. It is unclear what structure if any is to be brought into the claim as a result of this preamble. The prosecution history indicates that the mobile vent assembly is not closed to the atmosphere, does not contain any agricultural products. It is unclear if this is a structural requirement of the claim and what other structural limitation the preamble does or 
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear when a structure is substantially vertical or not and if it is allowed to have horizontal portions or must strictly be vertical.
It is unclear if claim 1 prohibits filtration by the lack of mention of filtration. The prosecution history indicates that it does however the word filter does not appear in the claim language and this would also bring about the question what else is prohibited in the claim language that is not expressly stated. For these reasons claim 1 is unclear.
Claim 1 recites “bring rigidly connected… said rigid connection”. It is unclear when a connection is rigid and when it is not rigid. 
Claim 1 recites “wherein the mobile ventilation stack assembly is movable around locations at which the mobile ventilation stack assembly is needed”. It is unclear what structure allows this device to be moveable and therefore it is unclear what structure is required to make this device moveable. Additionally what may be moveable to one may not be moveable to another and therefor it is unclear because different users may classify the same structure as both moveable and unmovable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20140112827 to Fernandez (Fernandez) in view of U.S. Patent 6534306 to Allen (Allen) and U.S. Patent 2923382 to Heldstab (Heldstab).
Regarding claim 1, Fernandez teaches a substantially vertical tubular stack having an upper end terminating in an outlet and a lower end (80 and upper parts of 23 and 55, Figures 2 and 4); at least one tubular pipe extending from an inlet end to a fitting end (lower part of 23 and 55, Figures 2 and 4), the fitting end being fluidly connected with the lower end of the stack (lower part of 23 and 55, Figures 2 and 4); and a first housing (4, Figure 2), having a bottom for resting on a substantially horizontal surface, and being rigidly connected to at least one of the stack and the pipe wherein said rigid connection (rigid connection at least through the walls) allows the substantially vertical tubular stack, the at least one tubular pipe and the first housing to be movable as a single unit (this can be moved as a single unit such as a truck), wherein the inlet end exits through a face of the first housing (inlet end extends through the top of the device and wall, 50 per Figures 2 and 4) and is fluidly connectable to a source of a gas to be ventilated to permit a user of the mobile ventilation stack assembly to attach the source of the gas to the inlet end (inlet end at the bottom of Figure 4 and disclosed in Paragraph 0062 describes evacuating 
Fernandez is silent on the first housing having the dimensions of a shipping container, and wherein the tubular pipe contains multiple disassemble pieces
Allen teaches that it is known to use a shipping container sized housing (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available housing that are plentiful and doing so would result in different scale but no change in performance and/or would allow the device to be easily shipped.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Heldstab teaches the tubular pipe in multiple disassemble pieces (Figure 1 shows assembly and reassembly at the exit). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Heldstab to provide wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tubular pipe in multiple disassemble pieces, since it has 
Regarding claim 2, Fernandez teaches wherein the outlet is situated above the substantially horizontal surface (43, Figure 4 shows the orientation).
Fernandez is silent on wherein the outlet is 70 feet above the horizontal surface. It is observed that the height of the outlet is a result effective variable because the number of housing stacked increase the amount of product that can be processed and the distance away from the ground would decrease the amount of gas that could potentially harm a person. Making the outlet too high would results in increased cost. Therefore one would find a balance between the increased capacity and safety and minimize the cost of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an outlet 70 feet above the horizontal surface, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claim 3, Fernandez teaches wherein first housing is rigidly connected to each of the stack and each pipe (Figures 2 and 4 show rigid connection).
Regarding claim 4, Fernandez teaches comprising at least one additional housing connected to the top of the first housing (housing between walls, 50 and 60, Figure 4), wherein the stack extends through the top and floor of each additional housing (Figure 4 shows 80 and the upper portion of 23 and 55 passing through 50, Figure 4).
Fernandez is silent on each additional housing having the dimensions of the standard shipping container
Allen teaches that it is known to use a shipping container sized housing with a housing stacked on top of it which is also shipping container sized (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized 
Regarding claim 8, Fernandez is silent on wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly.
Heldstab teaches wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly (44 and 52, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Heldstab to provide wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person.
Regarding claim 9, Fernandez is silent on wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly.
Heldstab teaches wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly (44 and 52, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Heldstab to provide wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person.
Regarding claim 10, Fernandez is silent on wherein the line tautly connects the fitting and the uppermost housing.
Heldstab teaches wherein the line tautly connects the fitting and the uppermost housing (44 and 52, Figure 1 are connected to the top surface as shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of 
Regarding claim 11, Fernandez teaches wherein the pipe and the stack are connected at substantially a right angle (Figures 2 and 4 show the orientation).
Regarding claim 14, Fernandez is silent on wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly.
Heldstab teaches wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly (Figure 1 shows assembly and reassembly at the exit). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Heldstab to provide wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tubular pipe in multiple disassemble pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Alternatively one would do so in order to allow for maintenance, for the device to be able to be moved, and because it is a basic function of tubing.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Allen, Heldstab, and U.S. Patent 4277212 to Rossia (Rossia).
Regarding claim 12, Fernandez is silent on wherein the first housing includes connector fittings for a standard shipping container.
Allen teaches that it is known to use a shipping container sized housing with a housing stacked on top of it which is also shipping container sized (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available housing that are plentiful and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Rossia teaches a twist lock to connect stacked shipping containers (Claim 4). It would have been obvious to ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Rossia to provide a twist lock to connect stacked shipping containers. Doing so would ensure the stacked containers would not fall.
Regarding claim 13, Fernandez is silent on wherein the connector fittings are twist-lock connector fittings.
Allen teaches that it is known to use a shipping container sized housing with a housing stacked on top of it which is also shipping container sized (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available housing that are plentiful and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Allen, Heldstab, and JP02303442 to Sasaki et al. (Sasaki).
Regarding claim 15, Fernandez teaches the method comprising fluidly connecting the enclosed area to the inlet of the pipe of the assembly of claim 1 (connection shown in Figure 9) and thereafter injecting a fluid into the enclosed area (Figure 5 shows injection, Paragraphs 0058-0060), whereby the fumigant is displaced from the enclosed area into and through the pipe, into and through the stack, and thence from the outlet (Paragraph 0063 discloses exhaust through the pipes, 23, 55, and 80).
Regarding claim 16, Fernandez is silent on comprising subjecting the gas to incineration between the inlet and the outlet.
Sasaki teaches burning the vented gas (Paragraph 0001 on Page 6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with the teachings of Sasaki to provide subjecting the gas to incineration between the inlet and the outlet. Doing so would prevent contaminated gases from being exhausted to the atmosphere.
Regarding claim 17, Fernandez teaches a manifold, the manifold comprising a closed body containing a gas conveyor (23, 24, and/or 30, Figures 2, 4, and 5 with conveyors, 11 and/or 39 and/or pressurized gases as noted in Paragraph 0059, Figures 1-5), the body having an outlet fluidly connected with the inlet end of the pipe and at least one intake (Figures 2, 4, and 5 show the orientation).
Regarding claim 18, Fernandez teaches wherein the manifold intake is fluidly connected with an enclosed area (Figures 2, 4, and 5 show the orientation).
Regarding claim 19, Fernandez teaches an intake line (23, 24, and/or 30, Figures 2, 4, and 5), and a gas conveyor (11 and/or 39 and/or pressurized gases as noted in Paragraph 0059), each fluidly connecting the intake line with the inlet end of the pipe (fluid connection through the container, Figure 2 and/or Figure 4, or direct connection shown in the same figures).
Regarding claim 20, Fernandez teaches wherein an enclosed area is also fluidly connected in line with the gas conveyor and the intake line (interior of Figures 2 and 4).
Claims 1, 3, 5-8, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Allen and Heldstab.
Regarding claim 1, Sasaki teaches a substantially vertical tubular stack having an upper end terminating in an outlet and a lower end (90, Figure 9); at least one tubular pipe extending from an inlet end to a fitting end, the fitting end being fluidly connected with the lower end of the stack (82 and 76, Figure 9); and a first housing (container on the back of the truck shown in Figure 9), having a bottom for resting on a substantially horizontal surface (horizontal resting surface shown in Figure 9), and being rigidly connected to at least one of the stack and the pipe wherein said rigid connection allows the substantially vertical tubular stack, the at least one tubular pipe and the first housing to be moveable as a single unit (rigid connection shown in Figure 9 and mobility shown as well in Figure 9) wherein the inlet end exits through a face of the first housing (shown in Figure 9) and is fluidly connectable to a source of a gas to be ventilated to permit a user of the mobile ventilation stack assembly to attach the source of gas to the inlet end (inlet end is connectable to a source of gas), wherein the mobile ventilation stack assembly is movable around locations at which the mobile ventilation stack assembly is needed (Figure 9 shows the device as a truck), whereby gas provided to the inlet end of the pipe flows through the pipe, into the stack, through the stack, and thence through the outlet of the stack (90 is an exhaust and the inlet end comes through 94, Figure 9).

Allen teaches that it is known to use a shipping container sized housing (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available housing that are plentiful and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Heldstab teaches the tubular pipe in multiple disassemble pieces (Figure 1 shows assembly and reassembly at the exit). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sasaki with the teachings of Heldstab to provide wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tubular pipe in multiple disassemble pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
Regarding claim 3, Sasaki teaches wherein first housing is rigidly connected to each of the stack and each pipe (at least Figure 9 and the disclosure provides rigid connections).
Regarding claim 5, Sasaki teaches, the stack extends through the top surface of the container, and the pipe extends through one of the opposed faces of the container (76 extends through the side of the container).
Sasaki is silent on wherein the first housing is a standard twenty foot intermodal freight container and wherein the pipe extends through the smallest face of the container.

Regarding claim 6, Sasaki is silent on an additional pipe extending at least about a foot through opposite opposed smallest faces of the container.
Allen teaches an additional pipe extending at least about a foot through opposite opposed smallest faces of the container (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sasaki with the teachings of Allen to provide each extending at least about a foot through opposite opposed smallest faces of the container. Doing so would allow the device to be connected to external piping and would be simply a matter of changing the orientation of the piping to minimize pipe routing or to meet the needs of the facility the device is installed within.
Regarding claim 7, Sasaki teaches a ballast contained within the first housing, the weight of the ballast being at least about the weight of the stack (the equipment in the container would normally be more than the weight of the pipe, 90, Figure 9 and one would desire the weight to be greater than the pipe to give stability to the device which is basic engineering knowledge).
Regarding claim 8, Sasaki teaches wherein the stack has a fitting thereon and a line tautly connects the fitting and the first housing of the assembly (90 is shown connected and therefore some fitting is indicated).
Regarding claim 11, Sasaki teaches wherein the pipe and the stack are connected at substantially a right angle (Figure 9 shows the orientation).
Regarding claim 14, Sasaki is silent on wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical 
Heldstab teaches wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly (Figure 1 shows assembly and reassembly at the exit). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sasaki with the teachings of Heldstab to provide wherein the substantially vertical tubular stack is disassembleable from the at least one tubular pipe either at the lower end of the substantially vertical tubular stack or at about the position at which the substantially vertical tubular stack emerges from the first housing or an additional uppermost housing, and removable from the assembly. Doing so would protect the chimney or vent from high winds and seismic events and allows easy installation by a single person and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tubular pipe in multiple disassemble pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Alternatively one would do so in order to allow for maintenance, for the device to be able to be moved, and because it is a basic function of tubing.
Regarding claim 15, Sasaki teaches the method comprising fluidly connecting the enclosed area to the inlet of the pipe of the assembly of claim 1 and thereafter injecting a fluid into the enclosed area, whereby the fumigant is displaced from the enclosed area into and through the pipe, into and through the stack, and thence from the outlet (Figure 9 and last Paragraph of Page 5 – first Paragraph of page 7 of the translation).
Regarding claim 16, Sasaki teaches burning the vented gas (Paragraph 0001 on Page 6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fernandez with 
Regarding claim 17, Sasaki teaches a manifold, the manifold comprising a closed body containing a gas conveyor (94, 80, and/or 78, Figure 9 with gas conveyor 88 and/or 74, Figure 9), the body having an outlet fluidly connected with the inlet end of the pipe and at least one intake (Figure 9 shows the orientation).
Regarding claim 18, Sasaki teaches wherein the manifold intake is fluidly connected with an enclosed area (Figure 9 shows the orientation and last Paragraph of Page 5 – first Paragraph of page 7 of the translation).
Regarding claim 19, Sasaki teaches an intake line (76, 86, and/or 90, Figure 9), and a gas conveyor (88 and/or 74, Figure 9), each fluidly connecting the intake line with the inlet end of the pipe (fluid connection through piping shown in Figure 9).
Regarding claim 20, Sasaki teaches wherein an enclosed area is also fluidly connected in line with the gas conveyor and the intake line (shown in Figure 9 and also disclosed in first Paragraph of page 7 of the translation).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Sasaki in view of Allen, Heldstab and U.S. Patent 4277212 to Rossia (Rossia).
Regarding claim 12, Sasaki is silent on wherein the first housing includes connector fittings for a standard shipping container.
Allen teaches that it is known to use a shipping container sized housing with a housing stacked on top of it which is also shipping container sized (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available 
Rossia teaches a twist lock to connect stacked shipping containers (Claim 4). It would have been obvious to ordinary skill in the art to have modified the teachings of Sasaki with the teachings of Rossia to provide a twist lock to connect stacked shipping containers. Doing so would ensure the stacked containers would not fall.
Regarding claim 13, Sasaki is silent on wherein the connector fittings are twist-lock connector fittings.
Allen teaches that it is known to use a shipping container sized housing with a housing stacked on top of it which is also shipping container sized (Col. 3 line 11-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the shipping container sized housing as taught by Allen, since Allen states that such a modification would provide an easily available housing that are plentiful and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Rossia teaches a twist lock to connect stacked shipping containers (Claim 4). It would have been obvious to ordinary skill in the art to have modified the teachings of Sasaki with the teachings of Rossia to provide a twist lock to connect stacked shipping containers. Doing so would ensure the stacked containers would not fall.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/4/21